Citation Nr: 0738298	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for four halo scars on the face and head.

2.  Entitlement to an initial rating in excess of  10 percent 
for residuals of cervical spine fracture. 

3.  Entitlement to an initial rating in excess of 10 percent 
for left upper extremity nerve palsy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from February 1987 to 
February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in January and April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the January 2004 decision, the 
RO granted service connection for four halo scars of the face 
and head and assigned a noncompensable rating and granted 
service connection for left arm palsy and assigned a 10 
percent rating.  In the April 2004 rating decision, the RO 
granted service connection for residuals of a cervical spine 
fracture and assigned a 10 percent rating.  The veteran has 
appealed for higher initial ratings. 

In an April 2005 rating decision, the RO granted a 30 percent 
rating for four halo scars.  Because the veteran seeks the 
maximum benefit allowed by law, the claim remains in 
controversy.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his May 2004 notice of disagreement (NOD), the veteran 
requested a separate rating for "chronic paraspinal muscle 
cramps" in an area separate from his neck.  This is referred 
to the RO for consideration of secondary service connection 
for chronic thoracolumbar paraspinal muscle cramps.   


FINDINGS OF FACT

1.  The four service-connected halo scars of the face and 
head are manifested by two characteristics of disfigurement; 
they are at least one quarter inch (0.6 cm) wide at widest 
part and they are palpably depressed.  

2.  The four service-connected halo scars of the face and 
head do not show visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); neither shown are four or 
five characteristics of disfigurement.  

3.  The cervical spine disability has been manifested 
throughout the appeal period by moderate limitation of 
motion; no incapacitating episode of intervertebral disc 
syndrome is shown nor is severe limitation of motion or 
ankylosis shown.

4.  Left upper extremity nerve palsy is manifested by left 
arm weakness and sensory deficits productive of moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for the four service-connected halo scars of 
the face and head have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7800 (2007).

2.  The criteria for an initial 20 percent disability rating 
for residuals of a cervical spine fracture are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, Plate V, 4.71a, Diagnostic Codes 
5290, 5293, (2003); § 4.71a, Diagnostic Codes 5235, 5243 
(2007).

3.  The criteria for an initial 30 percent disabilty rating 
for left upper extremity nerve palsy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied prior to the initial January 2004 rating 
decision by way of a letter sent to the claimant in September 
2003, which addressed all notice requirements.  The letter 
mentions what evidence is required to substantiate the 
claims, the claimant's and VA's duty to obtain this evidence, 
and asks the claimant to submit any relevant evidence in his 
possession. 

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
June 2006.  VA has obtained any necessary medical opinions.  
The claimant submitted additional medical evidence and was 
afforded a VA medical examination.  Neither the claimant nor 
his or her representative has identified, nor does the record 
indicate, that any additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist and no unfair prejudice will result from handling 
of the matter at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Scars

The veteran sustained a cervical spine fracture in a motor 
vehicle accident in October 1988, while in active service.  
His service medical records (SMRs) note that his head and 
torso were placed in an external halo cervical stabilization 
device.  The device left scars where the four pins contact 
the skull in a halo pattern.  A December 1992 separation 
examination report notes two healed halo scars on the 
forehead and two healed halo scars on the back of the head.  

A November 2003 VA examination report simply mentions 
scarring on the forehead due to halo placement.  

In the appealed January 2004 rating decision, the RO granted 
service connection for scars of the forehead.  The RO granted 
a noncompensable rating effective from September 5, 2003, 
under Diagnostic Code 7805.

According to a February 2004 VA examination report, both halo 
scars on the forehead were 0.75 centimeters in diameter.  
These two scars were slightly depressed.  The two halo scars 
on the posterior scalp measured about 1 centimeter in 
diameter and were depressed.  There was slight hair loss at 
these scars.  The scars were nontender, were not discolored, 
and did not adhere to underlying skin.  The examiner 
estimated the total coverage of the scars to be less than 0.5 
percent of total body surface.

In an April 2005 rating decision, the RO granted a 30 percent 
rating for the scars effective from September 5, 2003, and 
changed the code to Diagnostic Code 7800.  The basis for the 
30 percent rating is that two of the eight listed 
characteristics of disfigurement are shown: (1) a scar is at 
least one quarter inch (0.6 cm) wide at widest part; and, (2) 
a scar is elevated or depressed on palpation.  The RO 
determined that the rating schedule does not permit separate 
evaluations for each scar.  An August 2006 VA examination 
report essentially repeats the above description of these 
four scars, but adds that the scars affect less than 0.5 
percent of exposed body surface.

Under Diagnostic Code 7800, where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
[emphasis added], a 30 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007). 

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

According to Note (1) of Diagnostic Code 7800, the eight 
characteristics of disfigurement are: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The April 2005 rating decision, at page 3, informs the 
veteran that entitlement to separate evaluations for separate 
head scars is not warranted.  The RO concluded that one 
rating that "encompasses all scars found in this area" is 
warranted.  

The two characteristics of disfigurement include a "scar" 
that is at least one-quarter inch (0.6 cm) wide at the widest 
part and a "scar" that is palpably depressed or elevated.  
Certain other characteristics of disfigurement, such as 
hypopigmented areas, are based on total area affected.  Thus, 
multiple small areas affected by hypopigmentation might be 
considered for one rating.    

The four service-connected halo scars of the face and head do 
not show visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); neither shown are four or 
five characteristics of disfigurement for the assignment of a 
50 disability rating pursuant to Diagnostic Code 7800.  

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected halo 
scars on the face and head at any time during the appeal 
period.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  After considering all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim.  

Cervical Spine

The SMRs reflect cervical spine fractures, including pedicle, 
lamina, and facet fractures at C4 through C6.  The RO 
received the veteran's claim for service connection on August 
29, 2003, and thereafter granted service connection and a 10 
percent rating for residuals of these fractures under 
Diagnostic Code 5285-5291.

November 2003 VA X-rays showed normal vertebral height, 
alignment, and disc spaces.  During a February 2004 VA 
orthopedic compensation examination, the veteran reported 
occasional shooting pains in the left side of the neck, 
difficulty turning his head when driving a car, and cramps in 
the left shoulder blade that occurred about once per month.  
He took no medication, received no neck treatment, and wore 
no brace.  The examiner elicited tenderness over the left 
trapezius and scapula.  Range of motion testing produced no 
spasm.  The cervical spine flexed to 35 degrees, extended to 
40 degrees, laterally flexed to 30 degrees to the right and 
25 degrees to the left.  The cervical spine painfully rotated 
55 degrees to the right and 50 degrees to the left.  All 
movements were limited by pain.  The diagnosis was residuals 
of cervical spine fractures of left side of C4-5.  

In his May 2004 NOD, the veteran argued that neck muscle 
spasm and accompanying intense pain met the 20 percent rating 
criteria.  

The veteran underwent an additional VA orthopedic 
compensation examination in August 2006.  The examination 
report reflects that the veteran worked at a computer.  He 
complained of persistent spasm over the left scapula.  He 
reported chronic neck stiffness and jolting neck pains and 
burning sensations that occurred every six months or so.  The 
examiner found no neck tenderness or spasm.  The cervical 
spine flexed to 50 degrees, extended to 40 degrees, laterally 
flexed to 40 degrees to the right and 30 degrees to the left.  
The cervical spine rotated 50 degrees to the right and 40 
degrees to the left.  X-rays showed degenerative changes at 
the C5-6 disc and spondylolisthesis of C4 on C5.  The 
diagnosis was status post left cervical C4-5 pedicle fracture 
without residual loss of range of motion.  
The service-connected cervical spine disability has been 
diagnosed as residuals of cervical fracture.  The disability 
level has remained relatively constant during the appeal 
period and has been manifested throughout the appeal period 
by moderate limitation of motion.  This includes any 
additional functional limitation due to painful motion and 
weakness.  No incapacitating episode of intervertebral disc 
syndrome is shown.  Radiculopathy is shown; however, because 
the RO has assigned a separate rating for right upper 
extremity radiculopathy, this disability will be addressed 
separately.

Effective September 23, 2002, VA revised the rating criteria 
for the cervical spine.  Moreover, effective September 26, 
2003, VA published additional rating criteria for various 
spine disabilities.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  

The Board must rate the cervical spine pursuant to the former 
criteria during the course of the entire appeal and since the 
effective date of the revision of September 26, 2003, 
applying whichever version is more favorable to the veteran.  
Moreover, because the cervical spine has been rated 10 
percent throughout the appeal period, the Board need consider 
only whether there is any basis to assign a rating higher 
than 10 percent.  

The Board must compare the manifestations with the rating 
criteria of limitation of motion of the cervical spine and 
intervertebral disc syndrome, as there is a potential for 
ratings higher than 10 percent under either code.  The rating 
criteria do not subsume 38 C.F.R. § 4.40, wherein painful 
motion evinces a seriously disabled joint.  Therefore, the 
Board will continue to apply the DeLuca factors.  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Where incapacitating episodes having a total 
duration of at least six weeks during the past 12 months are 
shown, a 60 percent rating is warranted.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent rating.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent rating.  
Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Because no incapacitating episode of intervertebral disc 
syndrome is shown, there is no need to further consider a 
rating for incapacitating episodes.  

Turning to the alternate method for evaluating the cervical 
spine, as set forth at Diagnostic Code 5293, Note (2) (2003), 
the Board will compare the orthopedic limitation of motion of 
the cervical spine to the criteria of § 4.71a, Diagnostic 
Code 5290 (2003).  

Under Diagnostic Code 5290 (2003), evaluations from 10 to 30 
percent are available for limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  

Limitation of motion of the cervical spine was clearly shown 
to be moderate during the February 2004 examination, although 
limitation of motion was only slight during the August 2006 
examination.  Considering DeLuca, the Board will grant a 20 
percent schedular rating for cervical spine limitation of 
motion for the entire appeal period.  

Effective September 26, 2003, new rating criteria were added 
to the rating schedule.  Under the new rating criteria, the 
diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100 percent

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10 percent

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Because ankylosis is not shown, a rating for ankylosis is not 
appropriate.  The next consideration is a rating under the 
new rating criteria for limitation of motion.  The service-
connected cervical spine is moderately limited in range of 
motion, which warrants a 20 percent rating under Diagnostic 
Code 5290.  Because the cervical spine is neither ankylosed 
nor limited to 15 degrees of less in flexion, a rating higher 
than 20 percent is not available under the revised rating 
schedule.  There appears to be no other potentially 
applicable diagnostic code.

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 20 percent initial 
rating for cervical spine limitation of motion must be 
granted.  

Left Upper Extremity Palsy

The left elbow was injured at the same time that the neck was 
broken and left upper extremity palsy or neuropathy was 
service-connected as a direct residual of the auto accident.  
The RO assigned a 10 percent rating under Diagnostic Code 
8516 effective from September 5, 2003.  The left arm is the 
veteran's dominant side.  Below is relevant information 
pertaining to nerve injury ratings.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, and etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of one or more extremities from neurological lesions, rate by 
comparison with mild moderate, severe, or complete paralysis 
of peripheral nerves.  38 C.F.R. § 4.124a (2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2007).  

Complete paralysis of the ulnar nerve results in "Griffin 
Claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Complete 
paralysis warrants a 60 percent rating for the major hand and 
50 percent for the minor hand.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8516.

Incomplete severe paralysis of the major hand warrants a 40 
percent rating and 30 percent for the minor hand.  Incomplete 
moderate paralysis of the major hand warrants a 30 percent 
rating and 20 percent for the minor hand.  Incomplete mild 
paralysis of either hand warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Code 8516 (2007).

The medical evidence shows complaints of occasional numbness 
of the ulnar aspect of the left forearm from the elbow to the 
4th and 5th fingers, although sensation was intact at the time 
of orthopedic testing in February 2004 and August 2006.  A 
November 2003 neurological examination report adds that 
increased pain, incoordination, weakness, and fatigability 
would be expected during repetitive movement and flare-ups.  

In his May 2004 NOD, the veteran reported that his left elbow 
had decreased motor strength.  This is significant because 
the veteran may competently report observable weakness.  
38 C.F.R. § 3.159.  Although VA examiners did not elicit 
weakness, the VA neurologist expected weakness with 
repetitive use of the left arm.  Resolving any remaining 
doubt on this issue in favor of the veteran, the Board finds 
that left upper extremity neuropathy is manifested by both 
sensory disturbance and motor weakness such that the criteria 
for moderate incomplete paralysis are more nearly 
approximated.  This warrants a 30 percent rating for the 
dominant side.

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 30 percent initial 
rating for left upper extremity nerve palsy must be granted.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the service-connected disabilities have not been shown 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

An initial disability rating in excess of 30 percent for four 
halo scars on the face and head is denied.

An initial rating 20 percent rating for residuals of cervical 
spine fracture is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 

An initial 30 percent schedular rating for left upper 
extremity nerve palsy is granted, subject to the law and 
regulations governing the payment of VA monetary benefits. 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


